Callahan, J.,
dissenting. The substitute information in this case charged the defendant with the crime of sexual assault in the first degree by compelling sexual intercourse by the use of force. The trial court in its instructions, however, expanded the charge in the information and advised the jury that if it found proven beyond a reasonable doubt that the defendant had used force or the threat of use of force to compel intercourse, it could convict him of the crime charged.
*632The state, however, presented no evidence during the defendant’s trial of the use of threats by the defendant to compel the victim to engage in sexual intercourse. Despite the total lack of evidence of any threat of use of force and an abundance of evidence of the actual use of force by the defendant, the Appellate Court nonetheless determined that the jury may have convicted the defendant on the uncharged theory that he had employed threats to compel intercourse. It therefore concluded that he was entitled to a new trial because he had been afforded inadequate notice of the charges against him. The Appellate Court did not conduct a harmless error analysis. State v. Chapman, 28 Conn. App. 360, 363-66, 610 A.2d 1328 (1992). The majority agrees with the disposition of the case by the Appellate Court. The record in this case, however, does not reflect any reasonable possibility that the portion of the instruction to which the defendant objects misled the jury. State v. Townsend, 206 Conn. 621, 627, 539 A.2d 114 (1988); State v. Ruiz, 171 Conn. 264, 273, 368 A.2d 222 (1976). The instruction was therefore harmless. Moreover, there is no reason why the instruction, if improper, should not have been afforded harmless error analysis.
That portion of the trial court’s instructions that explained the elements of sexual assault in the first degree reads as follows: “Now, a person is guilty of sexual assault in the first degree when such person compels another person to engage in sexual intercourse by the use of force against such other person or by the threat of the use of force against such person which reasonably causes such person to fear physical injury. In order to commit the crime of sexual assault in the first degree the state must prove beyond a reasonable doubt that, one, sexual intercourse had taken place. And two, the defendant compelled the victim to engage in sexual intercourse either by the use of force or by *633threat of the use of force which caused the victim to reasonably fear physical injury to herself. ... If you find the required sexual intercourse had been proven beyond a reasonable doubt, you must next determine whether the defendant used or threatened the use of force. Use of force means either the use of a dangerous instrument, there is no claim of that here, or the use of actual physical force or violence or superior physical strength against the victim. Thus, if you find that the [state] has proved beyond a reasonable doubt each of the elements of this offense you will find the defendant guilty. If on the other hand, you conclude that the state had failed to prove beyond a reasonable doubt one or more of these elements you must find the defendant not guilty of the crime charged.”
The majority has determined that there is a reasonable possibility that this portion of the court’s instruction could have misled the jury to convict the defendant of a crime with which he was not charged and of which there was no evidence, and was therefore violative of the defendant’s constitutional rights. It concludes that under the state constitution, the instruction was therefore per se harmful and requires reversal. I disagree.
The substitute information clearly put the defendant on notice that he was charged with compelled sexual intercourse. Whether the compulsion was due to force or threat of the use of force, his defense would not have changed. The theory of his defense was that the victim had initially consented to his sexual advances. When she subsequently requested that he stop, the defendant testified that he did so. According to the defendant, therefore, there was neither force nor the threat of use of force nor sexual intercourse. If the jury had believed the defendant, pursuant to the instructions given by the trial court, it would had to have found him not guilty. Because the court’s instruction was not prejudicial to his defense, it was harmless. State v. Rus*634coe, 212 Conn. 223, 253, 563 A.2d 267 (1989), cert. denied, 493 U.S. 1084, 110 S. Ct. 1144, 107 L. Ed. 2d 1049 (1990); State v. Scognamiglio, 202 Conn. 18, 22, 519 A.2d 607 (1987); State v. Franko, 199 Conn. 481, 488-93, 508 A.2d 22 (1986).
The Appellate Court and the majority, by concluding that the court’s instruction was harmful per se and required reversal, have done an injustice to this victim and other victims, who may at a later date find themselves in similar situations. To cut off harmless error analysis under these facts seems a departure from the very reason for the existence of the harmless error doctrine. See Chapman v. California, 386 U.S. 18, 22-23, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). The purpose of the harmless error doctrine is to preserve the primary aim of a criminal trial—the factual determination of guilt or innocence—from being subverted by the virtually inevitable presence of immaterial error. Arizona v. Fulminante, 499 U.S. 279, 308, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991).
The enlargement of the charged offense in this instance was inconsequential. In order to convict the defendant, on the theory of the threat of use of force, the jury would have had to discount the extensive testimony of the victim concerning the defendant’s use of actual force, manufacture its own evidence of the threat of the use of force and finally conclude that such nonexistent threats of force, not the actual force testified to by the victim, were proven beyond a reasonable doubt to have compelled sexual intercourse. Why that scenario requires that there be no harmless error analysis and per se reversal escapes me. There was no “structural defect” in the trial mechanism that required such a drastic result. See id., 310.
Moreover, as the majority points out, “ ‘jurors are presumed to follow the instructions given by the judge.’ *635State v. Williams, 202 Conn. 349, 364, 521 A.2d 150 (1987).” The trial judge in this case instructed the jury that it could consider only the evidence introduced at trial and directed the attention of the jury to the substitute information that “you are going to have . . . with you. And you can, you are guided by that information. In other words, the state is alleging the facts as you find them in that substituted information as a basis for their claim that the defendant Donald Chapman did commit the crime of sexual assault in the first degree.” The substitute information read in relevant part that “the defendant attempted to, and did compel, the victim to engage in sexual intercourse by the use of force against said victim, to wit: the said Donald L. Chapman restrained the victim, attempted to, and did forcibly penetrate her vagina with his penis . . . .” It did not mention threats.
If considered in context, no reasonable juror could have been misled by the challenged portion of the instruction to convict the defendant of sexual assault by the use of threats, of which there was no evidence, when there was direct testimony from the victim that the defendant had used actual force to overcome her resistance. State v. Townsend, supra. In summary, if there was any impropriety in the trial court’s instructions, there was no reasonable possibility that it misled the jury to convict the defendant on an uncharged theory of liability. Consequently, any impropriety was harmless beyond a reasonable doubt. It strikes me, however, that it is cruel and unusual punishment to require the victim to be put through another trial and to have to again recount her traumatic experience in public when there is not even a remote possibility, let alone any reasonable possibility, that the instruction complained of affected the outcome of the jury’s deliberations.
*636I would reverse the judgment of the Appellate Court and-reinstate the jury’s verdict and the trial court’s judgment.